Citation Nr: 1137375	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  09-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for asbestosis, claimed as due to asbestos exposure in Merchant Marine service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, C.D.L., and W.R.L.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had recognized active military service in the U.S. Merchant Marine from March 1944 to August 1945.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, the Veteran, his wife, C.D.L., and a son, W.R.L., testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  A transcript is of record.

The Board referred the case to the Veterans Health Administration (VHA) for a medical specialist opinion on the issue at hand in October 2010, and again for a clarification in March 2011.  The opinions provided are sufficient for the Board to make a decision in this claim.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran performed the types of duties in the Merchant Marine which could potentially have involved exposure to asbestos.  

2.  The competent and probative evidence of record shows that the Veteran has asbestosis secondary to his asbestos exposure in the military.  


CONCLUSION OF LAW

Asbestosis, secondary to asbestos exposure, was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005. See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.


The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service, and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.




III.  Facts and Analysis

The Veteran served during World War II in the Merchant Marine, a portion of which has been recognized as active military service.  During that time he briefly used tobacco smoke (and quit in 1950).  He also was purportedly exposed to asbestos while working in mess, deck, and engine departments, including while handling wet asbestos and wrapping it around pipes as insulation.  After service, among other jobs, he worked for some 30 years in the copper mines in a number of capacities, from which he retired in the early 1980s.

The Veteran, his wife, and a son testified at a Board videoconference hearing in June 2010.  The Veteran's representative and his son asserted that, although the Veteran had approximately 20 years working in the mines, the majority of his time was spent above ground.  On the other hand, he had spent 24 hours a day onboard ship as a Merchant Marine.  His son submitted a statistical spreadsheet documenting how much asbestos exposure this would mean for his father during his time as a Merchant Marine.  Essentially, it was argued that, while the Veteran had exposure as a miner, his exposures in the Merchant Marine were more significant.

Personnel records show the Veteran served as a messman and in utility on a number of Merchant Marine vessels during World War II.  We acknowledge that the Veteran had the types of duties in the Merchant Marine which could potentially involve asbestos exposure.  Thus, for purposes of the present decision, the Board will concede that the Veteran was exposed to asbestos during his Merchant Marine service.  Therefore, the determinative issue is whether he has a pulmonary disability, e.g., asbestosis, which could be ascribed to ingestion or inhalation of asbestos fibers, with consideration of his post-military occupational duties.

A September 2003 VA outpatient treatment report shows that he had shortness of breath only with heavy exercise, and admitted to a history of asbestos exposure and other chemicals associated with a mine fire.  On physical examination, his respirations were nonlabored.


A December 2006 private chest X-ray shows chronic diffuse interstitial disease.  The examiner noted that the findings of marked coarsening of the bronchovascular markings could suggest a history of chronic bronchitis and/or smoking.

A January 2007 private chest X-ray report shows no acute abnormality. 

A private report in June 2007 from Dr. P notes that the Veteran had self referred and/or was referred from the Industrial Accident Board for evaluation of a claim regarding the possibility of silicosis.  The Veteran indicated that he gradually had been having more shortness of breath with activity since the 1970s.  He stated that he had used tobacco, but only smoked from about 14 to 25 years of age, having quit in 1950.  He worked in the coal mines for a period of time and was a hoist operator and then an underground contract minor for 30 years doing his own drilling, blasting, and other duties related to the underground mines.  After reviewing chest X-rays dated in December 2003 and January 2007 showing small lungs with chronic interstitial pulmonary fibrotic pattern, Dr. P diagnosed the Veteran with probable silicosis.  The doctor noted that the Veteran also had some mild exposure with a year in the Merchant Marine, occasionally being in the engine room to mix asbestos to put on the pipes.  He ordered a complete set of pulmonary function studies, which was compatible with a mild restrictive lung disease.  The significant reversibility of mid-expiratory flow rates and airways resistance to the acute administration of bronchodilator also suggested an obstructive airways disease.  It was noted that clinical correlation was required.

A January 2008 VA pulmonary clinic note shows the Veteran was a non-smoker with a history of pulmonary fibrosis.   He had asbestos exposure with the Merchant Marine during World War II, and then worked in mining for about 30 years.  A January 2008 VA chest X-ray examination report shows an impression of diffuse pulmonary interstitial prominence consistent with interstitial lung disease.  It was noted that the Veteran had a history of pulmonary fibrosis described on previous computed tomography (CT) chest scans from 2001, without evidence of pleural disease.  The examiner deduced possible silicosis, asbestosis. 


An addendum to this report noted that the Veteran had a past history of pulmonary fibrosis and which serial CT scans described stable, nonspecific findings without pleural disease.

A July 2008 private report from Dr. W notes the Veteran had a cough, wheezing, and shortness of breath.  He had a five-year exposure to asbestos while onboard Merchant Marine ships.  He stated that oftentimes they worked with the asbestos with their hands, mixing it in a bucket and applying it to pipes and then putting a wrapping around it.  He had been previously diagnosed with silicosis and asbestosis.  Recent CT scans of the chest showed pulmonary fibrosis consistent with asbestosis.  Pulmonary function studies were pending.  Dr. W determined that the Veteran had evidence of asbestosis on clinical examination, as well as on CT scan of the chest.  He had a history of asbestos exposure making his exposure consistent with his clinical setting.  Dr. W said he believed that the problem with the Veteran's lungs is asbestosis.

A subsequent July 2008 private pulmonary function test shows mild restrictive lung disease present; in addition, there was a small amount of air trapping although there was no diminishment in flow rates and no bronchodilator response was measured.  There was mild impairment in gas transfer.  The examiner noted that these findings were generally not profound enough to generate symptoms.  It was noted that the Veteran was a non-smoker with dyspnea, and had a history of asbestos exposure.

In May 2009, a VA examination report shows the Veteran reported that he was in the Merchant Marine from 1943 to 1948, reporting that military records showing he was on active duty from March 1944 to August 1945 were incorrect.  He reported working in the engine room and boiler room, and as a deck hand, mess boy, and general utility person.  After he left service in 1948, he farmed for three years and then worked in mining from 1958 to 1982.  He indicated that he did everything from "being a powder monkey to blasting to driller" and also spent a year in lead mines.  He recalled that at the time he retired from the mines in 1982 he reported some mild dyspnea on exertion, and over the past six years he had developed a chronic cough with clear to yellow sputum.  

The examiner noted that a CT of the thorax in February 2005 showed interstitial lung disease.  There had been assessments in the past by his physicians of pulmonary fibrosis on CT scanning that was "consistent with asbestosis."  However, it did not appear that there was any discussion concerning his 20-plus years of exposure in the mines.  The examiner did not see any discussion on the CT scans or chest X-rays suggesting any pleural plaques, and there was an assessment from Dr. P from June 2007 showing chest X-rays from December 2003 and January 2007 showing small lung with chronic interstitial pulmonary fibrotic pattern.  Dr. P gave the diagnosis of probable silicosis.  Past pulmonary function testing including in June 2007 was compatible with mild restrictive lung disease and also reversibility showed possibility of obstructive disease, as well.  The examiner further noted the January 2008 VA medical record showing that the Veteran had a history of pulmonary fibrosis since 2001 without evidence of pleural disease.  The examiner diagnosed the Veteran with interstitial lung disease.

The examiner commented that the Veteran had an overwhelming amount of years in mining, and his CT scans of his chest and chest X-rays apparently had not shown any pleural plaques consistent with asbestosis related to pleural disease, "never mind asbestosis".  Interstitial lung disease and pulmonary fibrosis itself was not a diagnosis of asbestosis, at least clinically, without other determining factors and a history compatible with such.  He did report a Merchant Marine history from 1943 to 1948.  However, he had an overwhelming amount of time in the mines and his interstitial lung disease was more compatible with silicosis and not asbestosis.  Given the current findings, the examiner indicated that one was forced to give an opinion that the Veteran's current interstitial lung disease is probable silicosis and not asbestosis, and therefore it was not related to or caused by his period of service but rather his amount of time as a mine worker.

An addendum to this report notes chest X-ray findings.  The impression was an opacity in the medial right lung base, thought to possibly represent crowded vessels, however, a focal mass could not be excluded.  It was recommended that CT scans be provided for further evaluation.  There also was a geographic opacity overlying the right upper hemothorax, thought to possibly represent a calcified pleural plaque.  

This could be seen with asbestosis related lung disease.  In addition, there were increased fine reticulonodular opacities with the periphery of the mid and lower lung zones.  The report indicates this finding might be seen with asbestosis.  The examiner noted that while the Veteran had reported a history compatible with exposure to asbestos (possibly four years), he also had a long history of working in the mining industry (20-plus years), directly within the mines.  His chest X-rays suggested a possible calcified pleural plaque within the right hemithorax, and indeed this was very faint and not altogether discernable from possible overlapping rib and clavicle in the same area.  Pleural plaques were not exclusively developed in asbestos related pleural disease but could also be manifested in other pneumoconioses.  Given that the Veteran had four years of possible asbestos exposure, if indeed he was found to have a pleural plaque, it was at least as likely as not asbestos related pleural disease as it was other pneumoconiosis.  There was no confirmation of asbestosis in the Veteran.  As stated in the original examination, he had a long history of mining versus a short period aboard ship.  What had been diagnosed as silicosis was more appropriately diagnosed as pneumoconiosis (interstitial lung disease associated with foreign body exposures as in mining).  Silicosis was noted to be a specific interstitial lung disease with exposures to silica.  (Coal Worker's Pneumoconiosis would be more appropriate if the Veteran was a coal miner.)  Certainly, his interstitial lung disease by history was compatible with pneumoconiosis, however, not compatible with a confirmatory diagnosis of asbestosis.

The Board referred the case for a VHA medical expert opinion in October 2010 to determine the Veteran's current pulmonary diagnoses, when were they first manifested, whether each first originated in service or within one year thereafter, or whether any lung disability was caused by exposure to asbestos in service.  The Board noted the Veteran's history in the Merchant Marine, with potential asbestos exposure, and working in the mines thereafter.  It was also noted that he had a variety of diagnoses to explain his symptoms and that it was not clear from the evidence of record whether his current lung impairment was a result of his exposure to asbestos in service.  


A subsequent opinion was provided by Dr. C, the Chief of Pulmonary Medicine at the Birmingham VA Medical Center.  Dr. C determined that the Veteran had asbestosis related to his exposure to asbestos while serving as a Merchant Marine.  Dr. C noted the Veteran's history of working in the U.S. Merchant Marine with exposure to asbestos from wrapping pipes in the ships with asbestos.  The Veteran subsequently developed shortness of breath, probably starting in the 1980s, and had evaluations that showed pulmonary fibrosis and calcified pleural plaques on chest radiographs, and restrictive lung disease.  The doctor said he believed the primary cause of the Veteran's shortness of breath disability was asbestosis, most likely caused by exposure to asbestos while working on ships in the Merchant Marine.  He further mentioned "calcified pleural plaques virtually diagnostic of". 

Dr. C indicated that he believed the Veteran's symptoms started in the 1980s, suggesting that this was when the disability became evident, and that he very likely had some pulmonary fibrosis before then but might not have been symptomatic.  Dr. C also found that it is at least as likely as not that the disability originated in service, because boiler room work is a classic source of asbestos exposure and the lag between his activities in service and the subsequent disability also was classic for asbestosis.  The rationale for the opinion offered was that the Veteran fulfilled the criteria for asbestosis: (1) exposure (in service), (2) lag time between exposure and pulmonary disease, (3) consistent pulmonary disease (fibrosis) and (4) disability (symptomatic, low lung volumes (DLCO)).  Dr. C did not believe that the VA examination provided in 2009 was objective, and disagreed with the findings of the examiner.  

The Board referred the case back to Dr. C in March 2011 for clarification of the opinion, as Dr. C did not appear to consider the Veteran's full history of post-service occupational exposures while working as a miner, nor the rather complex, non-asbestosis diagnoses he has been given over the years to account for his lung impairment.


Dr. C responded with another opinion to the effect that, with respect to the issue of his diagnosis of "calcified pleural plaques virtually diagnostic of," the chest radiograph reading in May 2009 included in the VA examiner's notes suggested that there was a calcified pleural plaque in the right upper lung zone.  Dr. C noted that, except for possibly trauma to the chest with resultant hemothorax, he did not believe that calcified pleural plaques occurred due to anything but asbestos exposure.  He further found that there was no doubt that silicosis or coal workers' pneumoconiosis did not cause calcified pleural plaques, as the 2009 examiner stated.  

Dr. C further noted that, in considering the Veteran's post-service occupational history of working in mines, his full work history had been previously considered.  Dr. C determined that, although the original reviewer had stated that coal mine work was most likely the cause of the Veteran's pulmonary fibrosis, that was in error, because radiographic findings were inconsistent with silicosis or coal worker's pneumoconiosis.  The doctor said that asbestosis is characterized by lower low fibrotic abnormalities, as the Veteran has.  In contrast, silicosis or coal worker's pneumoconiosis is characterized by small nodules, predominantly in the upper lobes.  Dr. C found that all of the radiographs of the Veteran were consistent with asbestosis and not pneumoconiosis, regardless of the previous interpretations.  

In considering the Veteran's clinical history of various diagnoses (noted above in detail), Dr. C noted that certainly pulmonary fibrosis could occur due to other reasons, noting that idiopathic (no discernable cause) and collagen vascular disease are the two other major causes.  Dr. C noted that he could say with certainty that the Veteran's fibrosis was not due to his coal mine work but could not exclude coincidental development of fibrosis due to some unknown cause, rather than his asbestos exposure.  However, given the constellation of findings, Dr. C expressed the belief that asbestos exposure was very likely the cause of his fibrosis.

Dr. C explained why he disagreed with the May 2009 VA examiner's opinion, noting that the examiner made statements which are not supported by the literature, including (1) stating that silica or coal dust exposure could cause pleural plaques and (2) that the interstitial disease in the Veteran is compatible with pneumoconiosis but not asbestosis, a statement which is contrary to the radiographic literature.  Dr. C said he believes that the VA examiner was not objective because he did not provide any explanation for why he so easily discounted asbestosis as the cause of the Veteran's pulmonary fibrosis.  Dr. C noted that, in his summary of the case, the previous examiner had appeared to opine that asbestos exposure could have been the cause of the Veteran's condition, but in his final opinion he simply stated that it was not, without any real basis for the apparent change of opinion.  Dr. C commented that he did not believe an expert in occupational lung disease would support a diagnosis of pneumoconiosis over asbestosis in the Veteran's case.  He went on to restate his opinion as previously expressed.  

The Board finds that, in weighing all of the evidence of record, the evidence is in approximate balance as to the Veteran's claim.  Although there are conflicting medical opinions of record, the opinion from Dr. C seems to be the most probative, as it based on a thorough consideration of all relevant evidence of record including the previous VA opinion in May 2009, and rationales are provided for all opinions provided by Dr. C.  Specifically, Dr. Cooper determined that the radiographic findings in the Veteran's case supports a finding of asbestos exposure, rather than exposures from working as a coal miner, explaining that asbestosis is characterized by lower low fibrotic abnormalities as the Veteran has; and silicosis or coal worker's pneumoconiosis is characterized by small nodules, predominantly in the upper lobes.  Dr. C also took issue with the May 2009 VA opinion, in that no objective rationale was provided for the opinion that the Veteran's lung disability is not due to asbestos exposure.  

Given the Veteran's presumed exposure to asbestos during his duties in the Merchant Marine, and the competent and probative medical opinion from Dr. Cooper that his present lung disability is asbestosis, secondary to his asbestos exposure in service, the Board concludes that, with consideration of the doctrine of resolving reasonable doubt in favor of the Veteran, service connection for asbestosis is warranted.



ORDER

Entitlement to service connection for asbestosis due to asbestos exposure is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


